Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 2/18/2021 has overcome the technical deficiencies and the prior art rejection. Claims 1-6  are allowed because the prior art of record fails to disclose that:
- when the changeover switch takes the v-side after accumulating the electric charge in the first and second capacitors by taking the x-side,  the second relay group turns to the ON state with the switching voltage (Vc) and the first relay group turns to the OFF state such that the first and second capacitors are electrically connected to the second DC power supply via the second relay
group, whereby a second combined capacitance of the first and second capacitors arranged in  series becomes lower than the first combined capacitance, an excess amount of the electric charge, which corresponds to a difference between the first and second combined capacitances, is discharged to the second DC power supply via the  second relay group to obtain electric energy as combined in claims 1-2.	

CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  


/DINH T LE/Primary Examiner, Art Unit 2842